[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                               May 5, 2005
                             No. 04-15443
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                D. C. Docket No. 03-00071-CR-4-SPM-AK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

     versus

THOMAS ALLEN BENTON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (May 5, 2005)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Randolph P. Murrell, appointed counsel for Thomas Allen Benton in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Benton’s conviction and

sentence are AFFIRMED.




                                          2